Case 2:20-cv-02328-MSN-tmp Document 6 Filed 05/05/20 Page 1 of 2                        PageID 33



                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

 CHARLES PENNINGTON,                              )
                                                  )
            Petitioner,                           )
                                                  )
 v.                                               )     No.    3:20-CV-187-CLC-HBG
                                                  )
 MIKE PARRIS, WARDEN,                             )
                                                  )
            Respondent.                           )

                                 MEMORANDUM OPINION

       Now before the Court is a pro se prisoner’s petition for a writ of habeas corpus, filed

pursuant to 28 U.S.C. § 2254, in which Petitioner challenges a criminal judgment against him in

the Criminal Court for Shelby County, Tennessee [Doc. 2 p. 1].

       Under 28 U.S.C. § 2241(d), a petitioner may file a habeas corpus petition in either the

district where he is in custody or the district where the judgment against him was entered.

Petitioner is in custody of the Morgan County Correctional Complex in Morgan County,

Tennessee and his judgment of conviction was entered by a criminal court in Shelby County,

Tennessee [Doc. 2 p. 1]. Morgan County is in the Northern Division of this District. 28 U.S.C.

§ 123(a)(1). Shelby County is in the Western Division of the United States District Court for the

Western District of Tennessee. 28 U.S.C. § 123(c)(2).

       Thus, venue for this § 2254 petition is proper in both this District and the Western District

 of Tennessee. A petitioner’s place of confinement may change, however, while the district of

 his conviction will remain constant. Accordingly, the consistent practice in the Tennessee

 federal courts is to transfer habeas petitions to the district in which the convicting court is

 located.
Case 2:20-cv-02328-MSN-tmp Document 6 Filed 05/05/20 Page 2 of 2                       PageID 34



       As the Court is authorized to transfer a case such this to another District “in the interest

of justice,” 28 U.S.C. § 1406(a), the Clerk will be DIRECTED to transfer this action to the

Western Division of the United States District Court for the Western District of Tennessee and

to close this Court’s file.

       AN APPROPRIATE JUDGMENT ORDER WILL ENTER.


                                                     /s/
                                                     CURTIS L. COLLIER
                                                     UNITED STATES DISTRICT JUDGE




                                                 2
